                  Case 18-11120-JTD              Doc 1182        Filed 08/16/19         Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re                                                           Chapter 11

VG Liquidation, Inc., et al.,1                                  Case No. 18-11120 (JTD)

                    Debtors.                                    Jointly Administered

                                                                Re: D.I. 1167



          NOTICE OF (A) ENTRY OF ORDER AMENDED JOINT CHAPTER 11 PLAN OF
                 LIQUIDATION OF THE PLAN DEBTORS AS OF MAY 15, 2019;
          (B) EFFECTIVE DATE OF THE PLAN; (C) SUBSTANTIAL CONSUMMATION
                 OF THE PLAN; AND (D) BAR DATES FOR CERTAIN CLAIMS

PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.     Confirmation of the Plan. On July 31, 2019, the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”), entered the Findings of Fact, Conclusions of Law, and
Order Confirming Amended Joint Plan of Liquidation of the Plan Debtors as of May 15, 2019 [D.I. 1167]
(the “Confirmation Order”), which confirmed the Joint Plan of Liquidation of the Plan Debtors as of May
15, 2019 [D.I. 978] (the “Plan”).2

        2.       Effective Date. The Plan became effective in accordance with its terms on August 15,
2019 (the “Effective Date”). Pursuant to section 1101(2) of the Bankruptcy Code, the Plan has been
substantially consummated.

        3.       Bar Date for Professional Fee Claims. All final requests for payment of Professional
Fee Claims (the “Final Fee Applications”) must be filed no later than September 16, 2019 (i.e., thirty
(30) days after the Effective Date). The procedures for processing Final Fee Applications are set forth in
the Plan. If a professional does not timely submit a Final Fee Application, such Professional shall be
forever barred from seeking payment of such Professional Fee Claim from the Plan Debtors, their Estates
or the Liquidating Trust.

        4.     Supplemental Administrative Expense Bar Date.                Requests for payment of
Administrative Claims against the Plan Debtors that arose, accrued or otherwise became due and payable
at any time subsequent to August 30, 2018 but on or before the Effective Date (the “Supplemental
Administrative Claims Period”) (other than Professional Fee Claims and any claims that would qualify as

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
VG Liquidation, Inc. (f/k/a Videology, Inc.) (2191), Collider Media, Inc. (8602), VG MT Liquidation LLC (f/k/a
Videology Media Technologies, LLC) (6243), LucidMedia Networks, Inc. (8566), and VG Liquidation Ltd. (f/k/a
Videology Ltd.), a company organized under the laws of England and Wales. The address of the Debtors’ corporate
headquarters is 145 West Ostend Street, Suite 623, Baltimore, MD 21230.

2
    Unless otherwise defined in this Notice, capitalized terms used herein have the meanings set forth in the Plan.



57731/0003-17433843v1
               Case 18-11120-JTD          Doc 1182       Filed 08/16/19       Page 2 of 3



Excluded Claims under the Administrative Bar Date Order), must be filed with the Court and served
on the Debtor or Liquidating Trustee, as applicable, no later than the Supplemental Administrative
Bar Date, September 16, 2019 (i.e., the thirtieth (30th) day following the Effective Date). Any holder of
a potential Administrative Expense Claim (except Excluded Claims) subject to the Administrative Bar
Date Order that failed to file an Administrative Expense Claim by the Administrative Expense Claims Bar
Date, or Supplemental Administrative Bar Date, as applicable (i) is forever barred, estopped and enjoined
from asserting such claims against the Plan Debtors, their Estates or their property and (ii) shall not
receive or be entitled to any payment or distribution of property from the Plan Debtors. Holders of
Administrative Expense Claims that are Governmental Units, however, shall not be required to file
request for allowance or payment of any Administrative Expense Claim.

         5.      Bar Date for Rejection Damages Claims. Claims created by the rejection of executory
contracts and unexpired leases pursuant to the Plan, or the expiration or termination of any executory
contract or unexpired lease prior to the Effective Date, must be filed with the Bankruptcy Court and
served on the Debtors no later than August 30, 2019 (i.e., the thirtieth (30th) day following the entry of
the Confirmation Order). Any Claims arising from the rejection of an executory contract or unexpired
lease pursuant to Article VII.A for which proofs of Claim are not timely filed within that time period will
be forever barred from assertion against the Plan Debtors, their Estates, successors and assigns, and their
assets and properties, unless otherwise ordered by the Bankruptcy Court or as otherwise provided herein.
All such Claims shall, as of the Effective Date, be subject to the permanent injunction set forth in this
Plan. Unless otherwise ordered by the Bankruptcy Court, all such Claims that are timely filed as provided
herein shall be treated as General Unsecured Claims under this Plan and shall be subject to the provisions
of this Plan.

        6.      Renewed Request for Post-Effective Date Notice Pursuant to Bankruptcy Rule 2002.
After the Effective Date, to continue to receive notice of documents pursuant to Bankruptcy Rule 2002,
all Creditors and other parties in interest must file a renewed notice of appearance with the Court
requesting receipt of documents pursuant to Bankruptcy Rule 2002.

          7.     Copies of Plan and Confirmation Order. The Plan and Confirmation Order may be
examined by any party in interest: (i) between the hours of 8:00 a.m. and 4:00 p.m. (prevailing Eastern
Time), Monday through Friday, excluding federal holidays, at the Office of the Clerk, United States
Bankruptcy Court for the District of Delaware, 824 N. Market Street, 3rd Floor, Wilmington, Delaware
19801; (ii) at the Debtors’ case website and downloaded free of charge (https://www.omnimgt.com);
(iii) at the Bankruptcy Court’s website (http://www.deb.uscourts.gov) (a PACER account is required); or
(iv) by written request to Omni Management Group, at knowns@omnimgt.com.



                               (Remainder of page intentionally left blank)




                                                    2
            Case 18-11120-JTD   Doc 1182     Filed 08/16/19     Page 3 of 3



Dated: August 16, 2019                Respectfully submitted,
       Wilmington, Delaware
                                      /s/ L. Katherine Good
                                      Christopher M. Samis (No. 4909)
                                      L. Katherine Good (No. 5101)
                                      Aaron H. Stulman (No. 5807)
                                      POTTER ANDERSON & CORROON LLP
                                      1313 N. Market Street, 6th Floor
                                      Wilmington, Delaware 19801-3700
                                      Telephone: (302) 984-6000
                                      Facsimile: (302) 658-1192
                                      Email:       csamis@potteranderson.com
                                                    kgood@potteranderson.com
                                                    astulman@potteranderson.com


                                     -and-

                                     Seth Van Aalten, Esq.
                                     Michael Klein, Esq.
                                     Evan Lazerowitz, Esq.
                                     COOLEY LLP
                                     55 Hudson Yards
                                     New York, New York 10001
                                     Telephone: (212) 479-6000
                                     Facsimile: (212) 479-6275
                                     Email:      svanaalten@cooley.com
                                                 mklein@cooley.com
                                                 elazerowitz@cooley.com


                                     Counsel for the Liquidating Trustee




                                       3
